DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/2019 and 5/29/2019 are being considered by the examiner.
Status of Claims
 This office action is in response to “Claims filed on 10/7/2021”. Applicant’s amendments of claims 1, 3, 8-10,13, 16 and 20; cancellation of claims 11,14,15 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1 -20 are pending wherein claims 1, 16 and 20 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0210280 A1 hereinafter Chen).
Regarding Claim 1, Chen discloses in Fig 8:  A lighting device, comprising: a first substrate (102) and a second substrate (104) disposed opposite to the first substrate (102);
a plurality of first light converting units (108); and
a light source (120/106/128) emitting a light passing through the plurality of first light converting units (108) and the second substrate (104) to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a first sub peak between 430 nm to 470 nm;
wherein a first transmittance of the second substrate at a wavelength of the main peak is greater than a second transmittance of the second substrate at a wavelength of the first sub peak,
Even though Chen does not specifically disclose the transmittance characteristics as claimed, It would be obvious to one of ordinary skilled in the art that  the light transmission through any given layer depends on physical and material characteristics such as thickness, density, refractive index, dopants, crystal structure etc…. The materials of the transparent substrate as disclosed by the applicant in [0035] and those disclosed by Chen in [0020] are the same (PI or glass) and hence one of ordinary skilled in the art would find it obvious that the device taught by Chen is inherently or reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above.
Additionally, the wherein clause of "to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a first sub peak between 430 nm to 470 nm; wherein a first transmittance of the second substrate at a wavelength of the main peak is greater than a second transmittance of the second substrate at a wavelength of the first sub peak" is directed to a function or operational characteristic of the claimed lighting device.
Examiner notes that when limitations of the claim are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)",
wherein one of the plurality of first light converting units(108) comprises a light converting structure(130G), the plurality of light emitting sources (120/106/128) and the light converting structure of the one of the plurality of first light converting units are disposed on the first substrate (102), and the light converting structure comprises a curved profile (See Fig 8) and covers one of the plurality of light emitting sources (See Fig 8) [0045,0046].

Regarding Claim 2, Chen discloses in Fig 8:  The lighting device of claim 1, wherein a ratio of the second transmittance to the first transmittance is in a range from 72% to 98%. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art second substrate (104) material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the ratio of second transmittance to the first transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.
Regarding Claim 3, Chen discloses in Fig 8:  The lighting device of claim 1, wherein the first spectrum further comprises a second sub peak between 470 nm to 510 nm, and the first transmittance is greater than a third transmittance of the second substrate at a wavelength of the second sub peak. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to a difference between the first transmittance and the third transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.
Regarding Claim 4, Chen discloses in Fig 8:  The lighting device of claim 3, wherein a ratio of the third transmittance to the first transmittance is in a range from 85% to 99%. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the ratio of third transmittance to the first transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.
Regarding Claim 5, Chen discloses in Fig 8:  The lighting device of claim 3, wherein the third transmittance is greater than the second transmittance. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the difference between the second transmittance and the third transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.
Regarding Claim 6, Chen discloses in Fig 8:  The lighting device of claim 1, wherein a green x-coordinate value in a CIE 1931 color gamut of the lighting device is in a range from 0.17 to 0.29. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to a green x-coordinate value. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.
Regarding Claim 7, Chen discloses in Fig 8:  The lighting device of claim 1, wherein a green y-coordinate value in a CIE 1931 color gamut of the lighting device is in a range from 0.675 to 0.8. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the green y-coordinate value. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.
Regarding Claim 8, Chen discloses in Fig 8:  The lighting device of claim 1, wherein the plurality of first light converting units (130G,130R) are disposed between the second substrate (104) and the light source (120/106/128).
Regarding Claim 9, Chen discloses in Fig 8:  The lighting device of claim 8, wherein at least one of the plurality of first light converting units comprises a light converting structure (130G, 130R) and a filter layer (142).
Regarding Claim 10, Chen discloses in Fig 8:  The lighting device of claim 9, wherein the filter layer (142) is disposed between the light converting structure (130G,130R) and the second substrate (104).
Regarding Claim 12, Chen discloses in Fig 8:  The lighting device of claim 1, wherein at least one of the plurality of first light converting units (130G/130R) comprises a plurality of quantum dots, a fluorescent material, or a phosphorescent material [0023].
Regarding Claim 13, Chen discloses in Fig 8:  The lighting device of claim 1, wherein the second substrate comprises (104) a plurality of metal ions, a plurality of nanoparticles or a yellowing polymer (PI as disclosed by Applicant in [0035]) or an aging process is performed to the second substrate [0020].
Regarding Claim 16, Chen discloses in Fig 8: A lighting device, comprising: a first substrate (102) and a second substrate (104) disposed opposite to the first substrate;
a plurality of second light converting units (108); and
a light source (120/106/128) comprising a plurality of light emitting sources (See Fig 8) and emitting a light passing through the plurality of second light converting units and the second substrate to generate a second spectrum comprising a main peak between 591 nanometers (nm) to 780 nm and a sub peak between 430 nm to 470 nm;
wherein a fourth transmittance of the substrate at a wavelength of the main peak is greater than a fifth transmittance of the second substrate at a wavelength of the sub peak.
Even though Chen does not specifically disclose the transmittance characteristics as claimed, It would be obvious to one of ordinary skilled in the art that  the light transmission through any given layer depends on physical and material characteristics such as thickness, density, refractive index, dopants, crystal structure etc…. The materials of the transparent substrate as disclosed by the applicant in [0035] and those disclosed by Chen in [0020] are the same (PI or glass) and hence one of ordinary skilled in the art would find it obvious that the device taught by Chen is inherently or reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above.
Additionally, the wherein clause of "to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a first sub peak between 430 nm to 470 nm; wherein a first transmittance of the second substrate at a wavelength of the main peak is greater than a second transmittance of the second substrate at a wavelength of the first sub peak" is directed to a function or operational characteristic of the claimed lighting device.
Examiner notes that when limitations of the claim are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)",
wherein one of the plurality of second light converting units(108) comprises a light converting structure(130G/130R), the plurality of light emitting sources (120/106/128) and the light converting structure of the one of the plurality of first light converting units are disposed on the first substrate (102), and the light converting structure comprises a curved profile (See Fig 8) and covers one of the plurality of light emitting sources (See Fig 8) [0045,0046].

Regarding Claim 17, Chen discloses in Fig 8: The lighting device of claim 16, wherein a ratio of the fifth transmittance to the fourth transmittance is in a range from 72% to 98%. See note above in Claim 16 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 16, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the ratio of second transmittance to the first transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with the ratio of fifth transmittance to the fourth transmittance as claimed.
Regarding Claim 18, Chen discloses in Fig 8: The lighting device of claim 16, wherein a red x-coordinate value in a CIE 1931 color gamut of the lighting device is in a range from 0.68 to 0.71. See note above in Claim 16 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 16, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the ratio of second transmittance to the first transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the red light x-coordinate value as claimed.

Regarding Claim 19, Chen discloses in Fig 8: The lighting device of claim 16, wherein a red y-coordinate value in a CIE 1931 color gamut of the lighting device is in a range from 0.29 to 0.31. See note above in Claim 16 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 16, Examiner notes that since the prior art second substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the ratio of second transmittance to the first transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the red light y-coordinate value as claimed.

Regarding Claim 20, Chen discloses in Fig 8: A lighting device, comprising: a first substrate (102) and a second substrate (104) disposed opposite to the first substrate;
a plurality of first light converting units (108); and
a light source (120/106/128) comprising a plurality of light emitting sources (See Fig 8) emitting a light passing through the plurality of first light converting units (108) and the second substrate (104) to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a second sub peak between 470 nm to 510 nm;
wherein a first transmittance of the second substrate at a wavelength of the main peak is greater than a third transmittance of the second substrate at a wavelength of the second sub peak. Even though Chen does not specifically disclose the transmittance characteristics as claimed, It would be obvious to one of ordinary skilled in the art that  the light transmission through any given layer depends on physical and material characteristics such as thickness, density, refractive index, dopants, crystal structure etc…. The materials of the transparent substrate as disclosed by the applicant in [0035] and those disclosed by Chen in [0020] are the same (PI or glass) and hence one of ordinary skilled in the art would find it obvious that the device taught by Chen is inherently or reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above.
Additionally, the wherein clause of "to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a first sub peak between 430 nm to 470 nm; wherein a first transmittance of the second substrate at a wavelength of the main peak is greater than a second transmittance of the second substrate at a wavelength of the first sub peak" is directed to a function or operational characteristic of the claimed lighting device.
Examiner notes that when limitations of the claim are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)",
wherein one of the plurality of second light converting units(108) comprises a light converting structure(130G/130R), the plurality of light emitting sources (120/106/128) and the light converting structure of the one of the plurality of first light converting units are disposed on the first substrate (102), and the light converting structure comprises a curved profile (See Fig 8) and covers one of the plurality of light emitting sources (See Fig 8) [0045,0046].
Response to Arguments
Applicant’s arguments with respect to claims 1 -20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Iwata reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Chen as shown in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811